U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-QSB [X] Quarterly Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Quarterly Period Ended September 30, 2007 [ ] Transition Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Transition Period from to Commission File Number: 000-52670 BMX DEVELOPMENT CORP. (FKA BIOMETRIX INTERNATIONAL, INC.) (Exact name of small business issuer as specified in its charter) FLORIDA 20-2089854 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 17111 Kenton Drive, Suite 100-B Cornelius, North Carolina 28031 (Address of principal executive offices) 704-892-8733 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the exchange act). Yes [ ] No [X] Number of shares of common stock outstanding as of October 9, 2007:4,796,000 Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-QSB under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Consolidated Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-QSB. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-QSB that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. 2 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS 4 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF CONSOLIDATED FINANCIAL CONDITION AND CONSOLIDATED RESULTS OF OPERATION 18 ITEM 3. CONTROLS AND PROCEDURES 23 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 24 ITEM 2. CHANGES IN SECURITIES AND USE OF PROCEEDS 24 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 24 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 24 ITEM 5. OTHER INFORMATION 24 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 24 SIGNATURES 25 INDEX TO EXHIBITS 26 3 Table of Contents ITEM 1.CONSOLIDATEDFINANCIAL STATEMENTS BMX DEVELOPMENT CORP. (FKA BIOMETRIX INTERNATIONAL, INC.) CONSOLIDATED BALANCE SHEET AS OF SEPTEMBER 30, 2007 ASSETS CURRENT ASSETS: Cash $ 51,061 TOTAL CURRENT ASSETS 51,061 FIXED ASSETS: Machinery and equipment 65,000 Accumulated depreciation (40,083 ) TOTAL FIXED ASSETS 24,917 TOTAL ASSETS $ 75,978 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 7,666 Due to related party 5,000 Current portion of bank note payable 1,253 TOTAL CURRENT LIABILITIES 13,919 LONG-TERM LIABILITIES Bank note payable 6,280 TOTAL LONG-TERM LIABILITIES 6,280 STOCKHOLDERS' EQUITY Common stock ($.001 par value, 200,000,000 shares authorized; 7,596,000 shares issued and outstanding) 7,596 Additional paid in capital 142,604 Retained deficit (94,421 ) TOTAL STOCKHOLDERS' EQUITY 55,779 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 75,978 The accompanying notes are an integral part of these consolidated financial statements 4 Table of Contents BMX DEVELOPMENT CORP. (FKA BIOMETRIX INTERNATIONAL, INC.) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2007 AND 2006 For the Three Months For the Nine Months Ended September 30, Ended September 30, 2007 2006 2007 2006 REVENUES: Sales $ 38,950 $ 21,806 $ 75,370 $ 76,159 Cost of sales (23,522 ) (16,325 ) (41,580 ) (52,911 ) Gross profit 15,428 5,481 33,790 23,248 EXPENSES: Selling, general and administrative expenses 28,575 12,372 53,939 35,005 Total expenses 28,575 12,372 53,939 35,005 Loss from operations $ (13,147 ) $ (6,891 ) $ (20,149 ) $ (11,757 ) Interest expense (2,649 ) (1,204 ) (4,951 ) (5,112 ) Loss before income taxes (15,796 ) (8,095 ) (25,100 ) (16,869 ) Provision for income taxes - NET LOSS $ (15,796 ) $ (8,095 ) $ (25,100 ) $ (16,869 ) Basic and fully diluted net loss per common share: $ (0.002 ) $ (0.001 ) $ (0.004 ) $ (0.003 ) Weighted average common shares outstanding 7,548,000 5,500,000 6,548,000 5,500,000 The accompanying notes are an integral part of these consolidated financial statements 5 Table of Contents BMX DEVELOPMENT CORP. (FKA BIOMETRIX INTERNATIONAL, INC.) CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 Additional Common Stock Paid-in Retained Shares Amount Capital Deficit Balances, January 1, 2007 5,500,000 $ 5,500 $ 86,600 $ (69,321 ) Fair value of rent contributed by related party - - 8,100 - Issuance for acquisition of Johnson High Performance, Inc. 2,000,000 2,000 - - Issuance of common shares to accredited investors 96,000 96 47,904 - Net loss for the nine months ended September 30, 2007 - - - (25,100 ) Balances, September 30, 2007 7,596,000 $ 7,596 $ 142,604 $ (94,421 ) The accompanying notes are an integral part of these consolidated financial statements 6 Table of Contents BMX DEVELOPMENT CORP. (FKA BIOMETRIX INTERNATIONAL, INC.) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 and 2006 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (25,100 ) $ (16,689 ) Adjustments to reconcile net loss to net cash provided by (used in) operations: Depreciation 9,750 9,750 Warrants issued to investors 14,244 - Fair value of rent contributed by related party 8,100 8,100 Increase (decrease) in operating liabilities Accounts payable (8,578 ) (124 ) NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES (1,584 ) 1,037 CASH FLOWS FROM FINANCING ACTIVITIES: Issuance of common shares to accredited investors 48,000 - Proceeds from related party 5,000 - Principal repayments of bank note payable (690 ) (690 ) NET CASH PROVIDED BY (USED) IN FINANCING ACTIVITIES 52,310 (690 ) NET INCREASE IN CASH AND CASH EQUIVALENTS 50,726 347 CASH AND CASH EQUIVALENTS, BEGINNING OF THE PERIOD 335 - END OF THE PERIOD $ 51,061 $ 347 SUPPLEMENTARY CASH FLOW INFORMATION OF NON-CASH FINANCING ACTIVITIES: Warrants issued to eight accredited investors $ 14,244 $ - The accompanying notes are an integral part of these consolidated financial statements 7 Table of Contents BMX DEVELOPMENT CORP. “FKA BIOMETRIX INTERNATIONAL, INC.” NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the Nine Months Ended September 30, 2007 and 2006 NOTE 1 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Business Activity BMX Development Corp., FKA Biometrix International Inc., (the “Company”) is a motor cycle repair service company located in the Charlotte, North Carolina area. The Company was certified as incorporated in the State of Florida officially on January 3, 2005 although the articles of incorporation were filed on December 28, 2004. Accordingly, under Florida Statutes 607.0203, the effective date for corporate existence was December 28, 2004, within five business days of the certification thereto. On May 30, 2007, the Company legally changed its name to BMX Development Corp. to better suit the business in which it currently operates in. Basis of Presentation The consolidated financial statements include the accounts of BMX Development Corp. and its wholly owned subsidiary under the accrual basis of accounting. All intercompany accounts and transactions have been eliminated. Management’s Use of Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. Deferred Taxes Income taxes are provided in accordance with Statement of Financial Accounting Standards No. 109 (SFAS No. 109), “Accounting for Income Taxes.” A deferred tax asset or liability is recorded for all temporary differences between financial and tax reporting and net operating loss-carry forwards. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that, some portion or all of the deferred tax asset will not be realized. Deferred tax assets and liabilities are adjusted for the effect of changes in tax laws and rates on the date of enactment. Financial Instruments The Company’s consolidated financial instruments are cash and accounts payable. The recorded values of receivables and payables approximate their fair values based on their short-term nature. 8 Table of Contents BMX DEVELOPMENT CORP. “FKA BIOMETRIX INTERNATIONAL, INC.” NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the Nine Months Ended September 30, 2007 and 2006 NOTE 1
